WELCH, Senior Judge
(concurring/dissenting in part):
I agree with the majority opinion except as noted below.
With regard to the first assignment of error, I disassociate myself from both the majority’s conclusion that the Air Force non-commissioned officer security guards were the appellant’s “superior” noncommissioned officers and the stated rationale for that conclusion. My position is based on the arguments in the briefs of both the appellate defense counsel and the appellate government counsel (i.e., an officer or noncommissioned officer of one armed force is the “superior” of someone in another armed force only under the circumstances stated in MCM, 1984, Part IV, ¶ 13c(l)(b)). Appellate Brief filed 30 Oct. 1993 at 2-3; Government Brief filed 29 Oct. 1993 at 2-3. See also MCM, 1984, Part IV, V 15c(5); United States v. Merriweather, 13 M.J. 605, 608 (A.F.C.M.R.1982). Thus, I would set aside wording in the specifications under Charge I that describes the victims as the appellant’s superiors.